Chapman, C. J.
By the amendment, the action became one against S. M. Roberts, otherwise called Lydia J. Roberts, and the defendant has submitted to judgment. The trustee admits that he has assets belonging to Lydia J. Roberts, and would be chargeable as trustee of that person. As the judgment is against that person, he must be charged. The judgment will protect him against any claim which she may make against him.
The notice to the trustee of an assignment made since tho service upon him is immaterial. Trustee charged.